Name: Commission Regulation (EEC) No 187/91 of 25 January 1991 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/24 Official Journal of the European Communities 26. 1 . 91 COMMISSION REGULATION (EEC) No 187/91 of 25 January 1991 fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Commission Regula ­ tion (EEC) No 3861 /90 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3861 /90 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 4 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 353, 17 . 12. 1990, p. 23. (3) OJ No L 367, 29. 12. 1990, p. 60. No L 20/2526 . 1 . 91 Official Journal of the European Communities ANNEX to the Commission Regulation of 25 January 1991 fixing the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 23,829 (') 124,192 0102 90 31 21,788 (*) 23,829 0 124,192 0102 90 33  23,829 0 124,192 0102 90 35 21,788 23,829 (  ) 124,192 0102 90 37 21,788 23,829 (') 124,192  Net weight  0201 10 10  45,276 0 235,964 0201 10 90 41,397 45,276 (') 235,964 0201 20 21  45,276 (') 235,964 0201 20 29 41,397 45,276 (') 235,964 0201 20 31  36,221 (') 188,771 0201 20 39 33,118 36,221 0188,771 0201 20 51 49,677 54,331 0 283,157 0201 20 59 49,677 54,331 0 283,157 0201 20 90  67,914 0 353,946 0201 30 00  77,684 0 404,864 0206 10 95  77,684 0 404,864 0210 20 10  67,914 353,946 0210 20 90  77,684 404,864 0210 90 41  77,684 404,864 0210 90 90  77,684 404,864 1602 50 10  77,684 404,864 1602 90 61  77,684 404,864 (') In accordance with Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of the Commission Regulation (EEC) No 1368/88 (OJ No L 126, 20. 5. 1988 , p. 26).